DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to 07/13/20. Claims 1-20 are presented for examination and have been considered below.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to “performing a first read operation on a first page with a first bias condition in response to a first tag; performing a second read operation on a second page in response to a second tag; and then performing a first read retry operation on the first page corresponding to the first tag, with a second bias condition different from the first bias condition; and performing a second read retry operation on the second page corresponding to the second tag, wherein, in response to a success of an error correction operation on data output through the first read retry operation, the second read retry operation on the second page is performed based on the second bias condition”.  
II. Claims 13-20, drawn to “performing a read operation on first memory cells in response to a first tag; and then performing a read operation using a first voltage applied to second memory cells in response to a second tag; in response to a failure of an error correction of data provided from the read operation on the second memory cells, performing a read retry operation using a second voltage applied to the second memory cells corresponding to the second tag, the 
The inventions are independent or distinct, each from the other because: claims 1-12 are directed to reading and re-reading memory pages in response to a first and second tage and performing error correction and claims 13-20 are directed to reading and re-reading memory cells with a first and second voltage and performing error correction.
Inventions I and II are directed to related a method of operating a memory system. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are directed to two different methods of operating the memory system. The steps involved for operating the memory system in invention I are completely different from the steps of operating the memory system in invention II. Besides, invention I is directed to checking the operation of the memory pages in the memory system whereas invention II is directed to inspecting the functionality of the memory cells in the memory system.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be 
Inventions I and II do not overlap in scope, i.e., are mutually exclusive, as shown above; and the inventions as claimed are not obvious variants (e.g. they are two different methods). Therefore, the Examiner would have to perform different search queries in order to find relevant arts for each invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Applicant’s representative, Ellis, George, on 12/03/2021, to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        12/03/2021